DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.

Status of Application, Amendments and/or Claims
The amendment and Applicant's arguments, filed 15 March 2021, have been entered in full.  Claims 1-91, 93, 94, 97, 98, 100-103, 105-107 and 112 are canceled. Claims 92 and 108 are amended. New claims 114-117 are added. Claims 92, 95, 96, 99, 104, 108-111, 113-117 are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 19 March 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections
The rejection to claims 92, 95, 96, 99 and 104 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miki et al. (US 2004/0175825; published 9/9/04), as set forth at pages 2-6 of the previous Office Action (15 September 2020), is withdrawn in view of the amendment (15 March 2021). 
The rejection to claims 92, 95, 96, 99, 104, 108-111 and 113 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamasaki et al. (US Patent 5,516,672; published 5/14/96) in view of Miki et al. (US 2004/0175825; published 9/9/04), as set forth at pages 6-10 of the previous Office Action (15 September 2020), is withdrawn in view of the amendment (15 March 2021).

NEW OBJECTIONS/REJECTIONS
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92, 95, 96, 99, 104, 108-111, 113-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1.  Independent claims 92 and 108 are indefinite because it is unclear what antioxidants are required in the formulation. The metes and bounds cannot be wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.
	Amending claim 92 to recite, “..wherein the antioxidant is p-hydroxybenzoic acid, sulisobenzone, vanillic acid or syringic acid, a pharmaceutically acceptable salt or ester thereof, or mixtures thereof..”, would be remedial. 
Amending claim 108 to recite, “..wherein the antioxidant is vanillic acid or syringic acid, a pharmaceutically acceptable salt or ester thereof, or mixtures thereof..”, would be remedial.
2.  Claim 114 is indefinite because it is unclear what is required to be present in the formulation. Amending claim 114 to recite “wherein, when the antioxidant is proline, the antioxidant is present in the aqueous formulation…” “…and wherein, when the antioxidant is tryptophan, the antioxidant is present in the aqueous formulation..”, would be remedial. 
	
	
	
Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 114-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection. 
The specification as originally filed does not provide support for the invention as now claimed: “up to about 400 mM" (see claim 114). 
Applicant’s amendment, filed 15 March 2021, asserts that no new matter has been added and directs support to paragraphs 0017, 0020, 0043, 0044, 0045, 0223 and 0224 for the written description for the above-mentioned “limitations”.  The wording or connotation of the instant claim is not readily apparent from said sections.  
The Examiner has found the following teachings at paragraphs [0045] and [0224] of the published specification: 
or 400 mM proline, after exposure to a 1% H.sub.2O.sub.2 solution at 25.degree. C. for 2 weeks”. 
“However, a stronger effect in preventing antibody aggregation caused by exposure to peroxide was seen when aggregation of Antibody A was measured after exposure to 1% H.sub.2O.sub.2 after 2 weeks in the presence or absence of 400 mM proline”.
     	The new limitation “up to about 400 mM” includes amounts (e.g. 1.0 mM-399 mM), which were not contemplated at the time of filing and results in new matter.
The instant claim now recites limitations which were not disclosed in the specification as filed, and now changes the scope of the instant disclosure as-filed.  Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.

Claim Rejections-pre-AIA  35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 114-117 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaisheva et al. (US 2003/0138417; published 7/24/03).
Kaisheva et al. teach liquid pharmaceutical formulations comprising a high concentration, e.g. 50 mg/ml or more, of an antibody.  Kaisheva et al. teach that the preferred antibodies include various monoclonal antibodies (abstract)(applies to claims 115-116). Kaisheva et al. that the antibodies are IgG1 (paras 0042-0045)(applies to claim 114). Kaisheva et al. teach that the liquid pharmaceutical formulations comprises amino acids that are pharmaceutically acceptable. Kaisheva et al. teach a preferred amino acid for this invention is proline. Kaisheva et al. teach that a preferred concentration of proline is 200 mM (para 0052 and Table 1 on page 6)(i.e. up to 400 mM proline, applies to claim 114). Kaisheva et al. teach pharmaceutically acceptable salts (para 0052)(applies to claim 114).  Kaisheva et al. teach parenteral administration (paras 0013 and 0055)(applies to claim 114).
Kaisheva et al. do not explicitly teach that the liquid pharmaceutical formulation comprising an antibody has the recited functional limitations “wherein the antibody exhibits less than about 10% degradation as determined by exposure for about 3 hours to a 8 watt mid UV lamp having a spectral distribution from 270 nm to 360 nm with a maximum energy emission of about 302 nm”. 
However, such would have been inherent to the formulation of Kaisheva et al., because Kaisheva et al. teach the same type of antibody, same amount of antibody, same type of antioxidant and the same concentration of antioxidant.  Chemical compounds and 



				Conclusion
				No claims are allowed.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        4/15/2021